Citation Nr: 9914790	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-45 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an effective date prior to November 28, 
1995, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of June 1996 from the New Orleans, Louisiana, 
Regional Office (RO).




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's claim for entitlement to service connection 
for PTSD was denied in an August 1984 Board decision.

3.  On November 28, 1995, the RO received a new claim from 
the veteran for entitlement to service connection for PTSD.

4.  In a rating action dated in June1996, the RO correctly 
assigned an effective date of November 28, 1995, the date of 
receipt of the new claim, for the grant of service connection 
for PTSD.



CONCLUSION OF LAW

The criteria for an effective date prior to November 28, 
1995, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date of the grant of 
entitlement to service connection for PTSD should be prior to 
November 28, 1995.  The veteran has indicated that the 
effective date should be set at the time of his first 
diagnosis of PTSD in approximately 1982.

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant.  For 
the purposes of this decision, as there is no dispute as to 
the evidence, but only to the law and its meaning, the 
concept of well grounded is not found to be applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  When new and material evidence 
has been submitted after a final disallowance, and which is 
sufficient to reopen the claim, the effective date of a 
subsequent grant of benefits will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q) (1998).

The evidence of record demonstrates that the veteran's claim 
for entitlement to service connection for PTSD was denied in 
an August 1984 Board decision.  The veteran submitted a new 
claim for entitlement to service connection for PTSD and 
which was received by the RO on November 28, 1995.  A June 
1996 rating decision by the RO granted entitlement to service 
connection for PTSD, and established an effective date of 
November 28, 1995, the date of receipt of the new claim. 

To summarize, the relevant regulation specifically provides 
that when new and material evidence has been submitted after 
a final disallowance which is sufficient to reopen the claim, 
the effective date will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q) (1998).  As the RO received the 
veteran's new claim on November 28, 1995, the RO 
appropriately established this as the effective date of the 
award.

The Board therefore finds that the effective date for a grant 
of service connection for PTSD is the date of receipt of the 
veteran's reopened claim, in effect November 28, 1995.  See 
38 C.F.R. § 3.400. 


ORDER

Entitlement to an effective date prior to November 28, 1995, 
for the grant of entitlement to service connection for PTSD 
is denied.


REMAND

Initially, the Board has found that this claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
the claim is plausible, that is meritorious on its own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that his psychiatric disorder warrants a 
higher evaluation.  Proscelle v. Derwinski, 2 Vet. App 629 
(1992).  Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the veteran in 
the development of evidence pertinent to that claim.

During the veteran's hearing at the RO in March 1997 and 
during the October 1997 VA examination, he indicated that he 
was receiving monthly treatment from a VA psychiatrist.  He 
also reported that he had been receiving benefits from the 
Social Security Administration (SSA).  The evidence indicates 
that the veteran is currently incarcerated.  The Board is of 
the opinion that these records should be obtained.

In accordance with the statutory duty to assist the veteran 
in the development of facts pertinent to his claim, the case 
is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of medical 
records pertaining to current treatment 
for his psychiatric disorder.  The RO 
should also inform the veteran that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claim. 

2.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding disability benefits and 
the evidence on which that decision was 
based.

3.  The RO should request the VA medical 
facility in Baton Rouge to furnish copies 
of all treatment records covering the 
period from 1996 to the present.

4.  Thereafter, The RO should 
readjudicate the issue in appellate 
status, to include consideration of 
staged ratings as set forth in Fenderson 
v. West, 12 Vet. App. 119 (1999).

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


